
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 344
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the States should enact a temporary moratorium on
		  residential mortgage foreclosures.
	
	
		Whereas there are nearly 6,900,000 fewer jobs in the
			 United States economy since the start of the recession;
		Whereas, in April 2011, the unemployment rate remains at
			 9.0 percent, nearly double the unemployment rate of the pre-recession
			 economy;
		Whereas the Director of the Congressional Budget Office
			 testified as follows in a Senate hearing on January 28, 2009:
			 Challenging conditions seem likely to persist for some time in the
			 housing and mortgage markets as well. Housing sales remain weak, and
			 construction activity continues to decline. With the housing market's large
			 glut of vacant properties, the prices of homes are likely to fall considerably
			 further, pushing the value of more borrowers' homes below the value of their
			 outstanding mortgages. As more of those underwater borrowers
			 experience losses of income during the current recession, rates of delinquency
			 and foreclosure on residential mortgage loans are likely to rise
			 further.;
		Whereas the current economic situation began to unfold
			 some time ago and, in fact, the Federal Reserve System first began to supply
			 additional liquidity to credit markets in August 2007, as pressures from losses
			 on mortgage-related assets unexpectedly began to mount;
		Whereas many economists today believe that to avoid
			 relapsing into another devastating financial crisis, a key component is the
			 Nation’s housing markets and providing necessary changes for our Nation’s
			 financial markets;
		Whereas the intent of the Troubled Assets Relief Program
			 of the Department of the Treasury, established by the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343), was to, in large portion,
			 purchase troubled assets, including securitized mortgages, and to enable banks
			 and other lenders engaged in the mortgage market to engage in mortgage
			 modifications, loan workouts, and other processes designed to stem off the
			 ever-rising tide of foreclosures, and that has not happened to the level
			 necessary to stem the tide of foreclosures and it continues;
		Whereas there were nearly 219,000 new foreclosures in
			 April 2011, which is 7,300 homes per day;
		Whereas it is projected by housing market experts that
			 there are approximately 11,000,000 homes in the Nation which are underwater or
			 in foreclosure;
		Whereas the United States finds its housing market in a
			 precarious and unstable state, where homeowners’ mortgage balances are
			 routinely larger than the current value of their homes and where people are
			 losing their homes at an alarming rate;
		Whereas during the Great Depression, the State of
			 Minnesota declared an economic emergency, and enacted a law granting relief in
			 certain cases, for inequitable foreclosure of mortgages on real estate
			 and execution sales and for postponing certain others (Chapter 339,
			 Laws of Minnesota, 1933, page 514);
		Whereas the Minnesota statute included provisions that
			 postponed foreclosure sales or extended mortgage redemption, as well as taking
			 actions relating to the jurisdiction of such activities, and the Minnesota
			 statute established a hard and fast deadline of when such relief would end,
			 making the Act temporary in nature;
		Whereas this law was challenged in the case Home Building
			 & Loan Association v. Blaisdell, which was argued before the United States
			 Supreme Court in 1933, with the Court ruling in 1934 in favor of the Minnesota
			 law;
		Whereas there are clear challenges to implementing a
			 nationwide moratorium on mortgage foreclosures, yet this case tells us that the
			 States can take action using the police power of the State; and
		Whereas, in this time of instability and uncertainty, with
			 unemployment at 9.0 percent for April 2011, a global financial system still
			 reeling from the effects of the recession, a volatile housing market, and our
			 Nation’s citizens struggling to balance essential needs of housing, work, and
			 nutrition, it is time that the Nation, through the action of the President of
			 the United States, declare a national foreclosure emergency and State-by-State
			 seek to end the foreclosure crisis: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the President of the United States should
			 declare a national residential mortgage foreclosure emergency and, through such
			 declaration, encourage the States, by use of their police power, to enact a
			 moratorium on residential mortgage foreclosures similar to the moratorium
			 enacted by the State of Minnesota in 1933 and upheld by the Supreme Court of
			 the United States in Home Building & Loan Association v. Blaisdell (290
			 U.S. 398 (1934)); and
			(2)the States should
			 exercise such power and enact such a moratorium.
			
